United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Alvin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1921
Issued: August 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 19, 2012 appellant filed a timely appeal from a June 12, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s
compensation benefits on the grounds that she no longer had any residuals or disability causally
related to her accepted cervical conditions.
FACTUAL HISTORY
On May 31, 2005 appellant, then a 41-year-old city carrier, lifted a tray of mail in her
postal vehicle and alleged injury to her neck. OWCP accepted her claim for brachial neuritis and

1

5 U.S.C. § 8101 et seq.

radiculitis, displacement of a cervical intervertebral disc without myelopathy, lumbago and
cervicalgia. Appellant stopped work on June 1, 2005.
Appellant was treated by Dr. Wanda P. Spuhler, a family practitioner, for her workrelated injury and was held off work. On June 14, 2005 Dr. James Cain, a Board-certified
diagnostic radiologist, reported that a magnetic resonance imaging (MRI) scan of the cervical
spine revealed mild posterior protrusion indenting the sac at C2-3 and C3-4 with protrusions
effacing the subarachnoid space at C4-5 and C5-6. He found no disc herniation, central canal
stenosis or remarkable foraminal narrowing at C6-7 and C7-T1. The craniovertebral junction,
cord and marrow signal were normal. An MRI scan of the thoracic spine showed no significant
herniation, central canal stenosis or remarkable foraminal narrowing.
On July 16, 2005 appellant returned to part-time modified duty under restrictions set by
Dr. Spuhler. On September 12, 2005 she underwent a cervical epidural steroid injection by
Dr. Eduardo A. Garcia, Board-certified in pain medicine. Appellant returned to duty full time
and filed claims for intermittent periods of disability related to her accepted cervical condition.2
She was followed by Dr. Garcia for treatment of C5-6 spondylosis with left side C6 radiculitis.
Appellant underwent additional epidural steroid injections on April 13, 2007 and April 15, 2008.
The record reflects that appellant stopped work on or about April 21, 2009 and received
compensation for total disability. She underwent a cervical MRI scan on June 6, 2008.
Dr. Elizabeth A. Jones, a Board-certified diagnostic radiologist, reported that the study revealed
no fracture or lesion of the cervical discs, with partial dehydration and mild disc bulging at
several levels, most notable at the C5-6 level, without frank impingement. She noted a mild
hypertrophy present at several levels and the neural foramina remained patent.
In a June 29, 2009 report, Dr. Spuhler stated that appellant was seen for C5-6 radicular
symptoms related to the May 31, 2005 injury. She advised that appellant sustained a recurrence
of disability in April 2009 due to a change in her duty status. Appellant still experienced
radiating pain and numbness down her left arm with muscle spasm and limited range of motion.
She had physical therapy since June 1, 2009 without relief. Dr. Spuhler recommended another
six weeks of physical therapy and then a new electromyogram (EMG) study. She held appellant
off work pending new test results and reevaluation.
OWCP referred appellant, a statement of accepted facts and a list of questions, to
Dr. Robert A. Fulford, a Board-certified orthopedic surgeon, for a second opinion examination.
In a September 24, 2009 report, Dr. Fulford reviewed the history of injury and medical
treatment. On examination, he noted mild restriction of motion in the cervical spine with no
palpation of spasm. There was tenderness and crepitus over the superior medial angle of the left
scapula and pain-free full range of motion of both shoulders. The thenar, hypothenar eminence
and intrinsics were full and normal. Sensory examination was decreased at the left C5-6 and left
C8. Dr. Fulford diagnosed degenerative cervical and lumbar disc disease. In answer to the listed
questions, he stated that appellant demonstrated no residuals, either in the cervical or lumbar
spine, of her May 31, 2005 or November 25, 2006 injuries. Dr. Fulford stated that the June 14,
2

The record reflects that appellant sustained a lumbar spine injury on November 25, 2006 under file number
xxxxxx625. OWCP doubled the case records under master file number xxxxxx306. As the termination decisions on
appeal do not address appellant’s lumbar condition, it is not an issue in the present appeal. See 20 C.F.R. § 501.2(c).

2

2005 MRI scan showed no significant herniation in the thoracic area and a protrusion in the
cervical spine. A June 29, 2005 EMG study was not positive for radiculopathy because it did not
show any positive sharp waves, fasciculation or fibrillations. Dr. Fulford found that appellant
reached maximum medical improvement for her cervical spine injury on July 26, 2005 and
January 20, 2007 for her lumbar spine injury. He concluded that she could return to full,
unrestricted duty as a city carrier. In a work capacity form (OWCP-5c), Dr. Fulford reported that
appellant had reached maximum medical improvement and was capable of performing her usual
job with no restrictions.
OWCP referred a copy of Dr. Fulford’s report to Dr. Spuhler for review and comment.
In an October 28, 2009 report, Dr. Spuhler stated her disagreement with Dr. Fulford. She noted
treating appellant since November 2005 for complaints of ongoing frequent C5-6 radiculitis,
radiating pain in the neck, left shoulder and arm with swelling in the C5-6 disc area. This
affected appellant’s normal activities, causing her to be off work due to a recurrence of her
symptoms. Dr. Spuhler diagnosed acute chronic brachial neuritis and radiculitis, cervical disc
displacement and cervicalgia. She found that appellant had residuals of her work-related
condition and chronic symptoms of cervical radiculitis which restricted her work capacity and
ability to perform the repetitive physical demands of a city carrier position. Dr. Spuhler
concluded that appellant had reached maximum medical improvement and was not capable of
returning to work due to the chronic nature of her radicular complaints. She recommended light
duty with no heavy lifting, twisting reaching or turning of the head. In a work capacity
evaluation, Dr. Spuhler stated that appellant could not work more than two hours a day, three
days a week.
OWCP found a conflict in medical opinion between Dr. Spuhler, for appellant, and
Dr. Fulford, the second opinion physician, as to the nature and extent of appellant’s ongoing
residuals and capacity for work. It referred appellant, together with a statement of accepted
facts, to Dr. Frank L. Barnes, a Board-certified orthopedic surgeon, for an impartial medical
examination. In a February 18, 2010 report, Dr. Barnes reviewed the history of injury and
medical treatment. He noted that appellant’s chief complaint was of pain in the region of the left
neck, shoulder and lumbar spine. Dr. Barnes stated that the June 29, 2005 EMG show mild
chronic left C5 reinnervation with no active denervation which, in all medical probability, were
present before the May 31, 2005 injury. On examination, the cervical spine showed normal
curvature without list or atrophy, no swelling or spasm. There was tenderness reported over the
left scapula and left side of the neck. Dr. Barnes noted weakness in triceps reflexes, radial
reflexes and no atrophy of the upper extremities. He diagnosed left shoulder strain syndrome
with degenerative disc disease, probable preexisting EMG findings. Dr. Barnes further
diagnosed lumbar pain syndrome and a shoulder sprain, probably resolved. He opined that
appellant could return to her regular job duties because her physical examination did not reveal
neurologic losses, weakness, atrophy or objective findings to establish that she was incapable of
performing her duties. Dr. Barnes recommended no further medical treatment and stated that
maximum medical improvement had been reached.
On May 5, 2010 OWCP notified appellant that it proposed to terminate her wage-loss
compensation and medical benefits based on the opinion of Dr. Barnes that she did not have any
residuals or disability related to her accepted brachial neuritis and radiculitis, displaced cervical
intervertebral disc without myelopathy, lumbago and cervicalgia. It provided her 30 days to
submit additional information.
3

In statements dated May 11 and June 8, 2010, appellant contended that OWCP’s referral
physicians were not impartial and that her physician had recommended she not return to work
due to her chronic symptoms and the repetitive nature of her duties.
In a May 20, 2010 report, Dr. Spuhler stated that appellant experienced frequent
symptoms of radiating pain in the neck, left shoulder and arm which affected her daily activities.
She stated that examination showed objective findings of tenderness to touch and swelling on the
left side of the neck around the C5-6 area and left scapula. Dr. Spuhler noted limited range of
motion in the neck and left arm as well as muscle spasms. She opined that the symptoms were
related to the accepted acute chronic brachial neuritis and radiculitis. Dr. Spuhler reiterated that
appellant could not return to full duty and would have permanent work restrictions.
By decision dated June 18, 2010, OWCP terminated appellant’s compensation benefits
effective July 4, 2010. It found that the weight of medical evidence rested with Dr. Barnes, the
impartial specialist, who found that she did not have residuals or disability related to her May 31,
2007 injury.
On July 16, 2010 appellant requested an oral hearing before the Branch of Hearings and
Review that was held on April 17, 2012. She contended that Dr. Barnes was not impartial
because he was selected by the Department of Labor. Appellant argued that he failed to conduct
a thorough examination and did not ask her any questions. She noted that Dr. Spuhler had
treated her since 2005 for continued symptoms related to her accepted injury. Appellant had
recently been treated at a local emergency room for atypical chest pain which was determined to
be related to her cervical condition. She continued to experience cervical pain and stopped work
in April 2009 because of her employment-related condition. Appellant was informed that the
record would be held open for 30 days for the submission of additional evidence.
In a December 4, 2011 Emergency Department note, appellant was treated for atypical
chest pain. A December 5, 2011 computerized tomography (CT) scan of the chest, by
Dr. Gregory K. Houston, a Board-certified diagnostic radiologist, found no evidence of
pulmonary embolus or significant abnormalities of the chest wall. Dr. Houston concluded that
there were no significant abnormalities of the chest.
In work capacity evaluation forms dated January 16 and May 9, 2012, Dr. Spuhler
reported that appellant experienced recurring effects of her injury with radiating pain and
extreme swelling in the upper body. She provided permanent work restrictions of no more than
two hours a day and recommended an MRI scan and more testing.
By decision dated June 12, 2012, OWCP affirmed the June 18, 2010 decision terminating
benefits. OWCP’s hearing representative noted that the weight of the medical evidence rested
with the impartial opinion of Dr. Barnes. The hearing representative found that the additional
reports from Dr. Spuhler did not establish that appellant’s symptoms were related to the May 31,
2005 injury.

4

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.4 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.5 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.6
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.7 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.8
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.9
ANALYSIS
OWCP accepted that appellant sustained brachial neuritis and radiculitis, displacement of
a cervical intervertebral disc without myelopathy, lumbago and cervicalgia due to the May 31,
2005 employment injury. The issue is whether it properly terminated her compensation benefits
effective July 4, 2010 for her accepted cervical conditions. The Board finds that OWCP properly
terminated appellant’s benefits as of that date.
Appellant was treated by Dr. Spuhler for her accepted cervical conditions. She was
returned to modified duty following the May 31, 2005 injury and worked through April 21, 2009,
when she stopped work. Dr. Spuhler provided reports in which she advised that appellant was
totally disabled due to ongoing C5-6 radiculopathy into the left upper extremity.
3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

Id.

5

Furman G. Peake, 41 ECAB 361, 364 (1990).

6

Id.

7

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

8

R.C., 58 ECAB 238 (2006).

9

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

5

In a September 24, 2009 report, Dr. Fulford, a second opinion physician, provided
findings on examination and review of the medical record. He found that appellant had no
cervical residuals related to her May 31, 2005 injury. Dr. Fulford stated that the June 14, 2005
MRI scan showed no significant herniation in the thoracic area and a mild protrusion in the
cervical spine. He diagnosed degenerative cervical disc disease and advised that appellant
reached maximum medical improvement regarding her cervical spine injury on July 26, 2005
and did not have any residuals. Dr. Fulford concluded that she could return to full duty without
work restrictions.
On October 28, 2009 Dr. Spuhler stated her disagreement with the opinion of Dr. Fulford.
She diagnosed acute chronic brachial neuritis and radiculitis, cervical disc displacement and
cervicalgia due to the accepted injury of May 31, 2005. Dr. Spuhler stated that examination of
appellant revealed residuals of her work-related conditions and chronic symptoms of cervical
radiculitis which restricted her work capacity and ability to perform the repetitive demands of a
city carrier. She concluded that appellant had reached maximum medical improvement but was
not capable of returning to work for more than two hours a day, three times a week, with
restrictions.
OWCP properly found a conflict of medical opinion between Dr. Spuhler and Dr. Fulford
regarding whether appellant’s accepted cervical conditions had resolved and her capacity for
work. It referred appellant to Dr. Barnes for an impartial medical examination pursuant to 5
U.S.C. § 8123(a).
In a February 18, 2010 report, Dr. Barnes provided an accurate history of appellant’s
May 31, 2005 injury when she felt a pop in her left shoulder while moving mail trays in her
postal vehicle. He noted the medical treatment by Dr. Spuhler and diagnostic studies which
showed mild chronic left C6 reinnervation, which he advised was present prior to May 31, 2005.
An MRI scan showed central disc cervical bulging. Appellant received treatment for her neck
and left shoulder, including left trigger point injections by Dr. Garcia. Dr. Barnes noted that
Dr. Garcia reported that the injection relieved her symptoms for awhile, which indicated that the
problem was in the muscle of her scapular region rather than coming from her nervous system.
Appellant continued with physical therapy and worked limited duty. Dr. Barnes noted that
muscle testing in the upper extremities was normal. He listed findings on shoulder ranges of
motion, noting there was no visible atrophy or winging of the scapula. No crepitation was found.
Cervical curvature was normal without list or atrophy, no swelling and no spasm. Axial
compression was normal. Dr. Barnes diagnosed a left shoulder strain syndrome with
degenerative disc disease, with probable preexisting EMG findings. He noted that any shoulder
sprain had resolved. Dr. Barnes stated agreement with the findings of Dr. Fulford, noting that
examination of appellant did not reveal any neurological losses, weakness, atrophy or objective
findings to establish that she could not return to her job. He stated that all reasonable medical
treatment had been exhausted and recommended no further treatment. Dr. Barnes enclosed a
work restriction evaluation, noting that appellant could perform her usual job full time without
restriction.
The Board finds that the opinion of Dr. Barnes is well rationalized and based upon a
proper factual background such that it is entitled to special weight. It establishes that appellant’s
work-related cervical conditions ceased without disabling residuals and that she could return to
her regular full-time employment as a letter carrier. Where there exists a conflict of medical
6

opinion and the case is referred to an impartial specialist for the purpose of resolving the conflict,
the opinion of such specialist is entitled to special weight when sufficiently well rationalized and
based upon a proper factual background.10
The Board finds that the opinion of Dr. Barnes has probative value and convincing
quality with respect to the physician’s conclusions regarding the issue in this case. Dr. Barnes’
opinion was based on a proper factual and medical history, a thorough review of the factual and
medical history and an accurate summary of the relevant medical evidence that gave rise to the
conflict.11 He provided medical rationale for his opinion by explaining that the physical
examination did not reveal neurologic losses, weakness, atrophy or objective findings to support
that appellant was disabled from performing her regular duties. Dr. Barnes’ opinion is entitled to
special weight as the impartial medical examiner.
Subsequent to Dr. Barnes’ report, appellant submitted a May 20, 2010 medical report
from Dr. Spuhler, who reiterated her opinion that appellant experienced frequent symptoms of
radiating pain in the neck, left shoulder and left arm. Dr. Spuhler stated that physical
examination showed objective findings of tenderness to touch and swelling on the left side of the
neck around the C5-6 area and left scapula. She noted limited range of motion in the neck and
left arm, as well as muscle spasms in that area. Dr. Spuhler opined that the symptoms were
related to the accepted acute chronic brachial neuritis and radiculitis, cervical disc displacement
and cervicalgia. She stated that appellant could not return to full duty and would have permanent
work restrictions. The Board notes that Dr. Spuhler’s medical report repeated the findings and
opinion expressed in her October 28, 2009 report that gave rise to the conflict in medical
opinion. While Dr. Spuhler generally supported that appellant has continuing symptoms of her
accepted cervical injury; her opinion on causal relationship is outweighed by the special weight
accorded to Dr. Barnes as the impartial medical specialist. She provided no additional
explanation as to how the accepted conditions remained symptomatic or caused disability for
work.12 Dr. Spuhler was on one side of the conflict that gave rise to the referral to Dr. Barnes.13
Her reports are insufficient to overcome the special weight accorded Dr. Barnes or to create a
new conflict of medical opinion.14
On appeal, appellant contends that Dr. Barnes conducted only a five-minute examination
and was biased because his fees were paid by OWCP. As noted, when a conflict exists in
medical opinion, OWCP is required by statute to refer her for an impartial medical examination.
Appellant has not submitted any evidence to establish that Dr. Barnes conducted an improper
physical evaluation or that he was biased in his consideration of the case.15 The Board finds that
10

Solomon Polen, 51 ECAB 341 (2000). See 5 U.S.C. § 8123(a).

11

See Melvina Jackson, 38 ECAB 443 (1987).

12

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
13

C.B., Docket No. 12-1572 (issued February 21, 2013).

14

See Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy
Sidwell, 41 ECAB 857 (1990). The Board notes that Dr. Hoover’s report did not contain new findings or rationale
on causal relationship upon which a new conflict might be based.
15

T.P., Docket No. 12-1192 (issued March 13, 2013).

7

Dr. Barnes’ opinion constitutes the special weight of medical evidence. OWCP properly relied
on his report to terminate appellant’s compensation benefits for her cervical conditions.16
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective July 4, 2010 related to her accepted cervical conditions.
ORDER
IT IS HEREBY ORDERED THAT the June 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 13, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

D.M., Docket No. 11-386 (issued February 2, 2012); Marshall E. White, 33 ECAB 1666 (1982).

8

